

Addendum to the pension commitment dated 12/13/1996, between the Charles River
Wiga Deutschland GmbH company and Dr. Jörg Geller




Old-age pension


Effective 04/01/1997, the irrevocably agreed old-age pension, to be paid for
life, of DM 5,600.00, is increased to DM 8,600.00
The relationship to the widow’s pension remains at a percentage of 28.57,
applicable to the new pension.




Escalation


The agreed old-age and widow’s pension shall be escalated at 4% annually. This
results in the following values until retirement age is reached:


 
Old-age pension
Widow’s pension
Effective
 
 
04/1997
8,600.00
2,457.00
04/1998
8,944.00
2,555.30
04/1999
9,301.80
2,657.50
04/2000
9,673.90
2,763.80
04/2001
10,060.90
2,874.40
04/2002
10,463.30
2,989.40
04/2003
10,881.80
3,109.00
04/2004
11,317.10
3,233.40
04/2005
11,769.80
3,362.70
04/2006
12,240.60
3,497.20
04/2007
12,730.20
3,637.10
04/2008
13,239.40
3,782.60
04/2009
13,769.00
3,933.90
04/2010
14,319.80
4,091.30
04/2011
14,892.60
4,255.00
04/2012
15,488.30
4,425.20
04/2013
16,107.80
4,602.20





All other provisions of the pension commitment dated 12/13/1996 remain unchanged
and shall continue to be valid.


Sulzfeld, March 25, 1997


[signature]
Signature and stamp of the company
Dr. Ilka Monath




[signature]
Signature of the person entitled to the pension,
Dr. Jörg Geller

